DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 40-58 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 10/10/2019 have been taken into account.

Response to Amendment
In the amendment dated 04/29/2022, the following has occurred: No claims have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Terminal Disclaimer
The terminal disclaimer filed on 04/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,443,641 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As stated previously, Dietrich teaches a clamp structure that is able to adapt to various beam widths and thicknesses, a feature which Boivin lacks, and one having ordinary skill in the art would find this improvement to the adaptability of Boivin as motivation to combine the references.  Furthermore, there is no structure or other consideration in Boivin which prevents or teaches away from such a modification.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that: “Boivin does not disclose "a clamping block" that includes "[a] first end having a panel-mounting surface adapted to abut the flexible panel proximate to the upper edge of the flexible panel" and "a second end" to which "a strut having a first end portion [is] joined." Boivin's FIG. 11 "shows the assembly between the upper portion of the skirt panel 32 and one of the angled supports 40." Boivin, p. 5,   [0074]. As shown in FIG. 4 (below), the struts 42 are not attached to any of the angled supports 40. Accordingly, Boivin's angled support 40 does not include "a clamping block" with "a second end" to which "a strut ... [is] joined," as required by claim 40.” and “The Office Action also asserts that "FIG. 12 ... shows a strut end portion joined to the second end of a clamping block via beam." October 29, 2022 Office Action, p. 4. However, the arrangement shown in FIG. 12 also does not disclose the "clamping block" of pending claim 40. In particular, there is no structure shown in FIG. 12 which constitutes the claimed "clamping block," which includes "[a] first end having a panel-mounting surface adapted to abut the flexible panel proximate to the upper edge of the flexible panel" and "a second end" that has "a strut having a first end portion joined [thereto]." The upper end of the strut 42 is not joined to the angled support 40.” – Fig. 12 of Boivin, shows a clamping block with a first end abutting a flexible panel 32 and a strut end portion joined to a second end of the clamping block via the beam 22. Applicant has argued that the end of the strut 42 is not joined to the support 40, but has not provided any argument as to why the connection with beam 22 does not join the strut it to the end of the cited clamping block. Therefore, applicant’s argument is not persuasive and Boivin reads on the claim.
	Additionally, the amendment has overcome the 112 rejections set forth in the previous action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,443,641. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 7 of the ‘641 patent encompass the scope of claim 40. More specifically, claim 1 of the allowed patent recites the more detailed jaw adjustment mechanism including sloped surfaces and two bolts which encompasses the broader limitation in claim 40 which states that the jaws are connected to an intermediate portion and adapted to move inwardly. The only other differences between the claims are that claim 40 of the pending application states that the intermediate portion is what is specifically adapted to maintain the panel in position and that the panel is flexible, which are each encompassed by claim 7 of the allowed patent as the entire strut is adapted to maintain said position and the strut is claimed to provide a restoring force to the panel which would have to flex in order to need its position to be restored. As such, claim 40 is not patentably distinct from the allowed claims 1 and 7.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boivin et al. (US Pub. No. 2009/0189414) in view of Dietrich (US Patent No. 1,281,531).
Regarding Claim 40, Boivin discloses a skirt assembly for attaching to an I-beam of a trailer to improve the aerodynamic properties of the trailer, the assembly comprising: a flexible panel (Boivin: Fig. 8-13; 32), the flexible panel having an upper edge; a clamp sub-assembly including first and second opposed clamping jaws (Boivin: Fig. 9, 11; 50) and a clamping block (Boivin: Annotated Fig. 11; B), the clamping block having a first end, a second end and an intermediate portion connecting the first end to the second end, the first end having a panel-mounting surface (Boivin: Annotated Fig. 11; S) adapted to abut the flexible panel proximate to the upper edge of the flexible panel, the clamping jaws adapted to move to bring the clamping block toward the I-beam of the trailer until the clamping block intermediate portion is in close spaced relation relative to the I-beam; and a strut (Boivin: Fig. 8-13; 42) having a first end portion (Boivin: Fig. 8-13; 46) joined to the second end of the clamping block, a second end portion (Boivin: Fig. 8-13; 38), disposed opposite the first end portion, including a panel mounting surface connecting to the flexible panel at a location spaced from the clamping block first end (Boivin: Fig. 10), and an intermediate portion (Boivin: Annotated Fig. 12; C) disposed between the first end portion and the second end portion, the intermediate portion including a curvature formed therein and being flexible such that the intermediate portion is adapted to assist in maintaining the flexible panel in a position that improves the aerodynamic properties of the trailer and to assist in providing a restoring force to the flexible panel in response to an impact force impinging upon the flexible panel (Boivin: Fig. 13; [0075]-[0076]).
Boivin fails to disclose a clamping block having an intermediate portion connecting interposed between the first and second clamping jaws; the clamping jaws adapted to move inwardly toward each other to bring the clamping block toward the I-beam of the trailer until the clamping block intermediate portion is in close spaced relation relative to the I-beam. However, Dietrich teaches a clamp sub-assembly including first and second opposed clamping jaws (Dietrich: Fig. 1; 4) and a clamping block (Dietrich: Fig. 1; 8), the clamping block having an intermediate portion (Dietrich: Fig. 1; 9) connecting a first end to the second end and interposed between the first and second clamping jaws; the clamping jaws adapted to move inwardly toward each other to bring the clamping block toward an I-beam of the trailer until the clamping block intermediate portion is in close spaced relation relative to the I-beam (Dietrich: Col. 2, Ln. 7-33).
Boivin and Dietrich are analogous because they are from the same field of endeavor or a similar problem solving area e.g. suspension clamps and suspending elements from I-beams. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the block and clamps in Boivin with the clamping surface structure, clamping jaw structure, and fastener arrangement from Dietrich, with a reasonable expectation of success, in order to provide a clamp structure that is able to be adjusted to beams of different widths and thicknesses, thereby enabling it to be adapted to an increased number of mounting locations (Dietrich: Pg. 1; Ln. 16-22).
Regarding Claim 41, Boivin, as modified, teaches the skirt assembly of claim 40, wherein the first and second clamping jaws (Dietrich: Fig. 1; 4) have opposed sloped surfaces (Dietrich: Fig. 3; 21) co-acting to draw the intermediate portion of the clamping block in alignment with the I-beam when a closing force is applied to the clamping jaws.
Regarding Claim 42, Boivin, as modified, teaches the skirt assembly of claim 41, wherein the opposed sloped surfaces of the first and second clamping jaws (Dietrich: Fig. 1; 4) produce a wedging action to urge the intermediate portion (Boivin: Annotated Fig. 12; C) of the clamping block (Boivin: Annotated Fig. 11; B) toward the I-beam.
Regarding Claim 43, Boivin, as modified, teaches the skirt assembly of claim 42, wherein the first and second clamping jaws (Dietrich: Fig. 1; 4) are wedge-shaped members. [Note: As a portion of the jaws in the pending application is shaped as a wedge, the jaws of Dietrich are in as much wedge shaped due to their wedge shaped grooves 21.]
Regarding Claim 44, Boivin, as modified, teaches the skirt assembly of claim 41, wherein the closing force is applied in a direction transverse to the direction of travel of the clamping block (Boivin: Annotated Fig. 11; B) as the clamping block moves toward the I-beam (Dietrich: Col. 2, Ln. 7-33).
Regarding Claim 45, Boivin, as modified, teaches the skirt assembly of claim 41, further including a fastener (Dietrich: Fig. 1; 12) extending through openings defined through the first and second clamping jaws (Dietrich: Fig. 1; 4) and disposed transverse to the direction of movement of the clamping block (Boivin: Annotated Fig. 11; B) as the clamping block moves toward the I-beam, wherein the closing force is applied via tightening of the fastener to draw the first and second clamping jaws toward each other.
Regarding Claim 46, Boivin, as modified, teaches the skirt assembly of claim 41, wherein the clamp sub-assembly and the resilient strut (Boivin: Fig. 8-13; 42) are preassembled prior to use.
Regarding Claim 47, Boivin, as modified, teaches the skirt assembly of claim 41, wherein the first end, the second end and the intermediate portion of the clamping block (Boivin: Annotated Fig. 11; B) form a generally T-shaped structure. [Note: As the intermediate portion can be a thin section in the middle of the clamping block, it can form a T-shape with the first and second end.]
Regarding Claim 48, Boivin, as modified, teaches the skirt assembly of claim 41, wherein the strut (Boivin: Fig. 8-13; 42) is adapted to flex inwardly toward the center of the trailer when a first impact force impinges upon the flexible panel (Boivin: Fig. 8-13; 32) and return to its original shape when the first impact force is removed.
Regarding Claim 49, Boivin, as modified, teaches the skirt assembly of claim 48, wherein the strut (Boivin: Fig. 8-13; 42) is adapted to flex outwardly away from the trailer when a second impact force, different from the first impact force, impinges upon the flexible panel (Boivin: Fig. 8-13; 32) and return to its original shape when the second impact force is removed.
Regarding Claim 50, Boivin, as modified, teaches the skirt assembly of claim 40, wherein the strut (Boivin: Fig. 8-13; 42) has at least two curved portions formed therein (Boivin: Fig. 12).
Regarding Claim 51, Boivin, as modified, teaches the skirt assembly of claim 40, wherein the curvature of the intermediate portion (Boivin: Annotated Fig. 12; C) of the strut (Boivin: Fig. 8-13; 42) defines a cavity facing the aerodynamic skirt.
Regarding Claim 52, Boivin, as modified, teaches the skirt assembly of claim 40, wherein the curvature of the intermediate portion (Boivin: Annotated Fig. 12; C) of the strut (Boivin: Fig. 8-13; 42) changes its curvature when bending (Boivin: Fig. 13).
Regarding Claim 53, Boivin, as modified, teaches the skirt assembly of claim 40, wherein the strut (Boivin: Fig. 8-13; 42) is connected to the clamping block (Boivin: Annotated Fig. 11; B) second end with bolts.
Regarding Claim 54, Boivin, as modified, teaches the skirt assembly of claim 53, wherein the strut (Boivin: Fig. 8-13; 42) has a substantially planar strap configuration before connecting to the clamping block (Boivin: Annotated Fig. 11; B) second end and to the flexible panel (Boivin: Fig. 8-13; 32).
Regarding Claim 55, Boivin, as modified, teaches the skirt assembly of claim 40, wherein the clamping block and the strut (Boivin: Fig. 8-13; 42) are formed from plastic material (Boivin: [0072])
Regarding Claim 56, Boivin, as modified, teaches the skirt assembly of claim 55, wherein the first and second clamping jaws are made of a metal material (Boivin: [0072]).
Regarding Claim 57, Boivin, as modified, teaches the skirt assembly of claim 40, wherein the clamping block (Boivin: Annotated Fig. 11; B) provides an offset between the strut (Boivin: Fig. 8-13; 42) and the flexible panel (Boivin: Fig. 8-13; 32) of a predetermined distance.
Regarding Claim 58, Boivin, as modified, teaches the skirt assembly of claim 40, wherein the strut (Boivin: Fig. 8-13; 42) has a substantially planar strap configuration before connecting to the clamping block (Boivin: Annotated Fig. 11; B) second end and to the flexible panel (Boivin: Fig. 8-13; 32).

    PNG
    media_image1.png
    635
    405
    media_image1.png
    Greyscale

I: Boivin; Annotated Fig. 11

    PNG
    media_image2.png
    496
    435
    media_image2.png
    Greyscale

II: Boivin: Annotated Fig. 12

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                            
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631